Exhibit 10.37
SYNOVUS FINANCIAL CORP.
REVISED STOCK OPTION AGREEMENT
_______________, 20__
     THIS AGREEMENT (“Agreement”), effective as of the ______ day
of____________, 20___, by and between SYNOVUS FINANCIAL CORP. (the “Company”), a
Georgia corporation having its principal office at 1111 Bay Avenue, Suite 500,
Columbus, Georgia, and _______________ (the “Option Holder”), an employee of the
Company or a Subsidiary of the Company.
W I T N E S S E T H:
     WHEREAS, the Board of Directors of the Company has adopted the Synovus
Financial Corp. 2007 Omnibus Plan (the “Plan”); and
     WHEREAS, the Company recognizes the value to it of the services of the
Option Holder and intends to provide the Option Holder with added incentive and
inducement to contribute to the success of the Company; and
     WHEREAS, the Company recognizes the potential benefits of providing
employees the opportunity to acquire an equity interest in the Company and to
more closely align the personal interests of employees with those of other
shareholders; and
     WHEREAS, effective _________, 20___, pursuant to the Plan, the Compensation
Committee of the Board of Directors of the Company: (a) granted to the Option
Holder, pursuant to Section 6 of the Plan, an Option in respect of the number of
shares herein below set forth, (b) designated the Option a Non-Qualified Stock
Option, and (c) fixed and determined the Option price and exercise and
termination dates as set forth below.
     NOW THEREFORE, in consideration of the mutual promises and representations
herein contained and other good and valuable consideration, it is agreed by and
between the parties hereto as follows:
     1.     The terms, provisions and definitions of the Plan are incorporated
by reference and made a part hereof. All capitalized terms in this Agreement
shall have the same meanings given to such terms in the Plan except where
otherwise noted.
     2.     Subject to and in accordance with the provisions of the Plan, the
Company hereby grants to the Option Holder a Non-Qualified Stock Option to
purchase, on the terms and subject to the conditions hereinafter set forth, all
or any part of an aggregate of NUMBER OF OPTIONS shares of the Common Stock
($1.00 par value) of the Company at the purchase price of $______  per share,
exercisable in the amounts and at the times set forth in this Paragraph 2,
unless the Compensation Committee, in its sole and exclusive discretion, shall
authorize the Option Holder to exercise all or part of the Option at an earlier
date.

1



--------------------------------------------------------------------------------



 



     The Option may be exercised in accordance with the following schedule as
provided in the Plan:

                  If employment       Percentage of     continues through      
Option Exercisable    
_______________, 20___
        100 %    
 
  [or]            
_______________, 20___
        ___ %    
 
  [or]            
_______________, 20___
        ___ %    
 
  [or]            
_______________, 20___
        ___ %    
 
  [or]            
_______________, 20___
        ___ %    
 
  [or]            
_______________, 20___
        ___ %    

     In the event of Option Holder’s death or total and permanent disability,
the Option will automatically vest 100% and Option Holder (or the legal
representative of Option Holder’s estate or legatee under Option Holder’s will)
shall be able to exercise the Option in full for the remainder of the Option’s
term. [In addition, the Option will automatically vest 100% and be exercisable
in full for the remainder of the Option’s term in the event Option Holder’s
employment with Company terminates after Option Holder has attained age [62][50]
(or greater) with 15 or more years of service.]
     [The Option will automatically vest 100% and be exercisable in full for the
remainder of the Option’s term in the event the Option Holder’s employment is
involuntarily terminated by the Company without Cause after Option Holder has
attained 10 years of service. For purposes of this Agreement, “Cause” shall mean
(i) the willful and continued failure of Option Holder to perform substantially
his or her duties with the Company or one of its subsidiaries; or (ii) the
willful engaging by Option Holder in illegal conduct or gross misconduct which
is materially and demonstrably injurious to the Company.]
     In the event of Option Holder’s separation of employment for any reason
other than the reasons listed above, Option Holder shall be able to exercise the
Option to the extent the Option was exercisable at the time of such separation
of employment for one year following the date of such separation of employment;
provided, however, that in the event Option Holder retires after attaining age
50 (or greater) after 15 or more years of service, the Option may be exercised
to the extent it was exercisable at the time of such retirement for the
remainder of its original term.

2



--------------------------------------------------------------------------------



 



     Unless sooner terminated as provided in the Plan or in this Agreement, the
Option shall terminate, and all rights of the Option Holder hereunder shall
expire on _________, 20___. In no event may the Option be exercised after
_________, 20___.
     3.     The Option or any part thereof, may, to the extent that it is
exercisable, be exercised in the manner provided in the Plan. Payment of the
aggregate Option price for the number of shares purchased and any withholding
taxes shall be made in the manner provided in the Plan.
     4.     The Option or any part thereof may be exercised during the lifetime
of the Option Holder only by the Option Holder and only while the Option Holder
is in the employ of the Company, except as otherwise provided in the Plan.
     5.     Unless otherwise designated by the Compensation Committee, the
Option shall not be transferred, assigned, pledged or hypothecated in any way.
Upon any attempt to transfer, assign, pledge, hypothecate or otherwise dispose
of a nontransferable Option or any right or privilege confirmed hereby contrary
to the provisions hereof, the Option and the rights and privileges confirmed
hereby shall immediately become null and void.
     6.     In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, or other change in corporate structure
affecting the Company’s Stock, any necessary adjustment shall be made in
accordance with the provisions of Section 4.4 of the Plan.
     7.     In the event of a Change of Control (as defined in Section 2.8 of
the Plan), the provisions of Section 15 of the Plan shall apply.
     8.     Any notice to be given to the Company shall be addressed to the
President of the Company at 1111 Bay Avenue, Suite 500, Columbus, Georgia 31901.
     9.     Nothing herein contained shall affect the right of the Option Holder
to participate in and receive benefits under and in accordance with the
provisions of any pension, insurance or other benefit plan or program of the
Company as in effect from time to time and for which the Option Holder is
eligible.
     10.     Nothing herein contained shall affect the right of the Company,
subject to the terms of any written contractual arrangement to the contrary, to
terminate the Option Holder’s employment at any time for any reason whatsoever.
     11.     This Agreement shall be binding upon and inure to the benefit of
the Option Holder, his personal representatives, heirs legatees, but neither
this Agreement nor any rights hereunder shall be assignable or otherwise
transferable by the Option Holder except as expressly set forth in this
Agreement or in the Plan.
     Company has issued the Option with foregoing the terms and conditions in
accordance with the provisions of the Plan. You will be deemed to have agreed to
the foregoing terms and conditions of the Option, unless you object by notifying
the Synovus Compensation Department within 30 days after your receipt of this
Agreement.

3